—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered June 22, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s intent to use the weapon unlawfully, notwithstanding his acquittal on the other counts of the indictment (People v Russell, 227 AD2d 232, lv denied 88 NY2d 969).
Defendant was not deprived of a fair trial by alleged prosecutorial misconduct. Such misconduct, if any, was harmless *341error in view of the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230; People v Villarino, 184 AD2d 475, lv denied 80 NY2d 977).
We find that defendant’s sentence was properly imposed and we perceive no abuse of sentencing discretion. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.